Citation Nr: 0618675	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant timely filed a claim of entitlement to 
reimbursement  for burial expenses.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service for in excess of 20 years.  He 
died on February [redacted], 2000.  The appellant is his surviving 
son.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 determination of the VA 
Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  The veteran's burial occurred in February 2000.

2.  The appellant filed an incomplete claim of entitlement to 
reimbursement for the veteran's burial expenses in June 2000.  

3.  The same month, VA requested the appellant to submit 
additional information to complete his claim, which the 
appellant submitted in September 2002.  


CONCLUSION OF LAW

The appellant did not timely file a claim of entitlement to 
reimbursement for burial expenses.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. §§ 3.158, 3.159(b)(2), 3.1601 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, in a letter dated August 
2000, VA informed the appellant of the evidence necessary to 
substantiate his claim.  VA did not, however, provide the 
appellant assistance with regard to his claim.  That 
notwithstanding, a remand for such assistance or further 
notification is not necessary, because, as explained below, 
there is no reasonable possibility that assistance or 
additional notification could change the outcome in this 
case.  Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(holding that when the law, and not the underlying facts or 
development of the facts, are dispositive in a matter, the 
VCAA has no effect on the appeal); Smith v. Gober, 14 Vet. 
App. 227, 231- 32 (2000) (holding that the VCAA is not 
applicable to matters involving pure statutory 
interpretation).  Rather, the law applicable in this case 
dictates such outcome.

II.  Analysis of Claim

The appellant in this case is the surviving son of a veteran 
who served in the military for in excess of 20 years, service 
which allegedly entitles the appellant to VA benefits based 
on the veteran's death on February [redacted], 2000 and the 
consequent need to bury the veteran's body.  

The appellant filed a VA Form 21-530 (Application for Burial 
Benefits) in June 2000 based on his status as the surviving 
son, claiming that he had paid for the burial.  The evidence 
he attached to his claim, however, indicated otherwise.  
Specifically, a Statement of Funeral Goods and Services 
Selected dated February 2000 showed that the appellant's 
sister paid for such services.  

In light of this fact and pursuant to 38 C.F.R. 
§ 3.159(b)(2), VA sent the appellant a letter in June 2000, 
requesting him to complete his claim by having his sister 
sign the enclosed reimbursement waiver.  Such document would 
clarify who was due reimbursement in the case at issue.  
Under 38 C.F.R. § 3.158(a), the appellant had a year to 
respond to the request before VA would consider his claim 
abandoned.  

The appellant returned the completed information to VA in 
September 2002, more than two years after the veteran's 
burial occurred.  Under 38 C.F.R. § 3.1601(a) (2005), a claim 
for reimbursement of burial expenses must be received by VA 
within two years after the permanent burial or cremation of 
the body.  This time limit does not apply to claims for 
service-connected burial allowance.

The appellant in this case indicated in his application that 
the veteran's death was not service connected; therefore, the 
aforementioned two-year time limit applies.  Accordingly, 
regardless of whether the veteran abandoned his claim in June 
2001, after not timely responding to VA's request for 
additional evidence to complete his claim, his claim would 
still fail.  He did not submit the requested information by 
February 2002, within two years of the burial of the 
veteran's body.  

The appellant asks the Board to consider that the veteran 
served his country for 25 years of his life and sacrificed 
time with his family upholding his beliefs in our republic.  
He also asks the Board to consider that the veteran's funeral 
expenses equal a mere $300.00, which VA has resources to 
cover.  The Board has considered these matters; however, the 
law in this case is clear and binding on this Board.  Under 
38 C.F.R. § 3.1601(a), the appellant did not timely file a 
claim of entitlement to reimbursement for burial expenses.  
His claim must therefore be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


